Citation Nr: 1227519	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-18 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left and right elbow epicondylitis.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of left and right shoulder injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2008 and September 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the August 2008 rating decision, the RO granted an increased 40 percent rating for service-connected lumbar spine strain but denied service connection for left and right elbow epicondylitis, hypertension, migraine headaches, sleep apnea, and tinnitus.  The Veteran submitted a timely notice of disagreement as to the denial of service connection for his bilateral elbow disability, migraine headaches, sleep apnea, and tinnitus, but he did not express disagreement as to the denial of service connection for hypertension or the increased rating claim.  See December 2008 notice of disagreement; see also May 2010 VA Form 9.  As a result, the issues of service connection for hypertension and an increased rating for service-connected lumbar spine strain are not on appeal.  

In the September 2009 rating decision, the RO denied service connection for residuals of left and right shoulder injury, after which the Veteran submitted a timely notice of disagreement.  

The issues of entitlement to an increased rating for service-connected depression and entitlement to a total disability rating based upon individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 VA Form 21-8940 and March 2012 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As noted in the Introduction, review of the record reveals that, in an August 2008 rating decision, the RO granted an increased 40 percent rating for service-connected lumbar spine strain but denied service connection for left and right elbow epicondylitis, hypertension, migraine headaches, sleep apnea, and tinnitus.  The Veteran submitted a timely notice of disagreement as to the August 2008 rating decision but limited his disagreement to the denial of service connection for his bilateral elbow disability, migraine headaches, sleep apnea, and tinnitus.  

Thereafter, the Veteran perfected an appeal as to the issues of service connection for left and right elbow epicondylitis, hypertension, migraine headaches, sleep apnea, and tinnitus by submitting a timely substantive appeal.  See VA Form 9 dated May 2010.  On his substantive appeal, the Veteran indicated that he wanted a Board hearing at his local RO (hereinafter a "Travel Board hearing).  See Id.  

Review of the record reveals that the RO certified the Veteran's claims to the Board before he was scheduled for his requested hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

In addition to the foregoing, review of the record reveals that, during the pendency of the appeal mentioned above, the Veteran submitted a claim seeking service connection for residuals of injuries to his left and right shoulder, which was denied in a September 2009 rating decision.  

In October 2009, the Veteran submitted a timely notice of disagreement as to the denial of service connection for his residual bilateral shoulder disability; however, the RO has not, yet, issued a statement of the case (SOC) addressing the Veteran's claim of service connection for a residual bilateral shoulder disability.  As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:


1. Provide the Veteran with a statement of the case on the issue of entitlement to service connection for residuals of a left and right shoulder injury based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

2. Thereafter, schedule the Veteran for a Travel Board hearing, as per his request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), and as the docket permits.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



